KEYSTONE MUTUAL FUNDS FIRST AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIRST AMENDMENT, effective as of the 23RD day of March, 2010, to the Fund Accounting Servicing Agreement dated as of June 29, 2006, (the “Fund Accounting Agreement”) is entered into by and between Keystone Mutual Funds, a Delaware business trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into the Fund Accounting Agreement; and WHEREAS, the Trust and USBFS desire to amend the fees of the Fund Accounting Agreement; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first written above. KEYSTONE MUTUAL FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Michael P. Eckert By: /s/ Joe D. Redwine Name:Michael P. Eckert Name: Joe D. Redwine Title: Treasurer, CCO
